     Case 1:19-cv-10481-RGS Document 14 Filed 05/31/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                              )
CHUN-LING JOCELYN CHEN and                    )
KAI CHAN,                                     )
                                              )
                               Plaintiffs,    )
                                              )
v.                                            )
                                              )
PAT’S PEAK, INC.,                             )       CASE NO: 19-10481
                               Defendant.     )


ASSENTED-TO MOTION FOR FURTHER 10-DAY EXTENSION OF TIME TO
FILE PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS,
   OR IN THE ALTERNATIVE, TO TRANSFER JURISDICTION TO NH
                        DISTRICT COURT


The Plaintiffs, Chun-Ling Jocelyn Chen and Kai Chan, hereby file this assented-to

motion that the Court allow a further 10-day extension of time for filing their opposition

to the Defendant’s Motion to Dismiss, or in the Alternative, to Transfer Jurisdiction to

NH District Court (ECF Documents 8, 9) filed April 26, 2019. As grounds, the parties

state that they are jointly working on resolution of the jurisdictional issues and may enter

into an agreement thereby. Counsel have conferred, and agreed that a 10-day extension

of time would not prejudice either parties’ rights at this time and in fact may lead to a

resolution of the immediate jurisdictional issue.

Wherefore the Plaintiffs request that the due date for submission of the opposition be

extended to June 10, 2019.




Respectfully Submitted,
Plaintiffs by counsel;
     Case 1:19-cv-10481-RGS Document 14 Filed 05/31/19 Page 2 of 2




____/s/ Randy M. Hitchcock__________________________
Randy M Hitchcock BBO #561511
Elaine Whitfield Sharp BBO #565522
Whitfield Sharp & Hitchcock, LLC
196 Atlantic Ave.
Marblehead MA 01945
(781)639-1862

Assented-to:

_/s/ Timothy Tapply, authorized by email_
Timothy Tapply, Esq.
BBO #651558
ttapply@brandtapply.com
Brand & Tapply, LLC
555 Washington St., Suite 6
Wellesley MA 02482
(781) 431-7878


        I, Randy M. Hitchcock, hereby certify that on May 31, 2019, I electronically filed
the foregoing with the Clerk of the Court using the ECF system, which will send notice
of such filing to all parties or their counsel of record.

                                                    /s/ RANDY M. HITCHCOCK
                                                    Randy M. Hitchcock




                                            2
